DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 1/5/2022. Claims 1, 3-10, 12-16, 18-20 are pending. Claims 1, 12, 13, 15, 20, are amended. No claims have been added. Claims 2, 11, 17, have been cancelled.

Response to Arguments
Applicant’s arguments, filed 1/5/2022 with respect to the previous 101 rejection have been fully considered and are persuasive in view of applicant’s amendments.  The 35 USC §101 of 1, 3-10, 12-16, 18-20 has been withdrawn.
 
With respect to withdrawal of the §101 rejection, the Examiner notes that the §101 rejection is withdrawn in response to a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong Two, even if the claims were understood as making task recommendations based on a change to the legal framework, the examiner notes that the claimed subject matter would nevertheless be deemed eligible by reciting additional elements that integrate the idea into a practical application by applying the limitations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The steps of the invention are different than merely using a general purpose computer in order to 

Applicant’s arguments with respect the claims have been considered but are moot because applicant’s amendments required an updated search. An updated prior art rejection is below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 3-7, 10, 14-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Duffy et al. (US 20080228675 A1). 

Regarding claim 1, Clark teaches at least one processor (¶ 7, 40, 41); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (¶ 112, 113, 123, 124): 

configure a websearch engine to execute an automated script including a websearch crawler to search websites on the internet (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one or more sections of the compliance manual using the update button 1102. The display also displays a series of links as a table of contents tree 1103 that the user may click to bring the user to that section on the page of the compliance manual. The display also allows the user to download the compliance manual as PDF using button 1104, and although not shown, may also allow the user output the compliance manual 

Identify one or more websites from which to retrieve data (¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. ¶ 39, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular 

receive data from the identified one or more websites (¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. ¶ 39, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is and how likely it is to be updated. ¶ 41, 116, 94);

analyze, using natural language processing, the received data to detect an indication of a change of legal framework applicable to an enterprise organization (abstract, ¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, 

in response to detecting the indication of the change to the legal framework, detect, via the network, a task that may be impacted by the change (¶ 96, For example, the data and information that is compiled to create the compliance manual is maintained by the system, and the system may utilize one or more crawlers that recognize when that data is updated or altered at any time either manually, or via API interface. When an update is recognized by the system the system will automatically update all downstream processes that utilize that data. Thus, the Requirements or manual text, summary text, instructional text, etc. that forms part of the compliance manual may automatically be updated and altered in response to new changes to regulations. ¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance 

upon detecting the task, identify, via the network, at least one task parameter associated with the task (¶ 68, At block 406, the system generates or retrieves instructional language text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically. For example, in some embodiments the instructional text contains information describing the business requirements and formal requirements for complying with regulatory obligations so that the company may determine what to do in order to comply with a Requirement. In certain embodiments, the instruction text contains information describing task information related to Rules and 

compare the at least one task parameter with the change to determine whether the task is impacted by the change (¶ 87, In some embodiments, the dashboard displays the most recent regulatory compliance information tailored to a particular company and that company's operations. The dashboard 

and upon a determination that the task is impacted by the change, recommend, via the network, one or more actions associated with the task (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one or more sections of the compliance manual using the update button 1102. The display also displays a series of links as a table of contents tree 1103 that the user may click to bring the user to that section on the page of the compliance manual. The display also allows the user to download the compliance manual as PDF using button 1104, and although not shown, may also allow the user output the compliance manual to a desired format (whether by printing to paper or another digital format, such as an Extensible Markup Language (XML) format) to be distributed to the companies and its employees in order to inform them of any relevant changes that may affect company operations or compliance 

	Clark does not specifically teach a webcrawler to search and index websites on an internet. However, Duffy teaches 

configure a web search engine to execute an automated script including a web search crawler to search and index websites on an internet (¶ 11-13, With regard to step 1160, typical web crawlers index a web page by recording every word that is found in the web page. The words are stored in a datastore along with every URL that corresponds to a web page in which the word was found. Some web crawlers may not index words such as "a," "an," and "the." Furthermore, some web crawlers will, in addition to the URL, record other context information in the index (such as where on the web page the word was found). In addition to indexing words found on the web page, a web crawler may also index any "meta tags" that the web page may have. Meta tags are keywords that may not show up on the face of the web page itself, but are listed by the web page developer in the HTML code as keywords supposedly associated with the web page content. ¶ 15, In an attempt to improve the quality of search results, "focused" web crawlers have developed that are designed to crawl the Web looking for web pages that relate only to a particular topic. Typical focused web crawlers work the same way as a 

based on the indexing, identify one or more websites from which to retrieve data (¶ 73, Web pages that are determined to include listings are output from the web page crawler and classifier systems to a processing system where the listing information can be used. In the crawler 300 illustrated by FIG. 5, the web pages having listings are provided to one or more data extraction systems 340 and 341. In this embodiment, the data extractions systems are configured to extract the listings from the web pages and provide the extracted listing information to a post-processing system 350 where the listing information is compiled and indexed. FIG. 5 illustrates separate data extraction systems 340 and 341, one tailored for each language. Other embodiments may use only one data extraction system to extract data from all of the web pages that have listings. Other embodiments may comprise separate data extraction systems for different subcategories of the topic of interest. For example, if typical apartment rental listings are generally formatted on the Web differently than typical home sale listings, it may be desirable to have separate data extraction systems tailored to extract data from each category of listing. ¶ 105, For example, to use the example described earlier of a multi-tiered crawler configured to locate information related to real estate listings, the various tiers coming before the document crawler and classifying 

receive data from the identified one or more websites (¶ 73, Web pages that are determined to include listings are output from the web page crawler and classifier systems to a processing system where the listing information can be used. In the crawler 300 illustrated by FIG. 5, the web pages having listings are provided to one or more data extraction systems 340 and 341. In this embodiment, the data extractions systems are configured to extract the listings from the web pages and provide the extracted listing information to a post-processing system 350 where the listing information is compiled and indexed. FIG. 5 illustrates separate data extraction systems 340 and 341, one tailored for each language. Other embodiments may use only one data extraction system to extract data from all of the web pages that have listings. Other embodiments may comprise separate data extraction systems for different subcategories of the topic of interest. For example, if typical apartment rental listings are generally formatted on the Web differently than typical home sale listings, it may be desirable to have separate data extraction systems tailored to extract data from each category of listing. ¶ 105, For example, to use the example described earlier of a multi-tiered crawler configured to locate information related to real 

analyze, the received data to detect an indication of applicable to an enterprise organization (¶ 72, After determining what category or categories the websites best fit into, the website URLs are then provided to web page crawler and classifier systems 330-334 that correspond to the each of the categories of websites. For example, the URLs for the English websites that are related to apartment rentals are provided as input for an English apartment web page crawler and classifier 332. The web page crawler and classifier systems are configured to exhaustively crawl the websites to determine which web pages of the websites have real estate listings. Since there is a web page crawler and classifier system for each category of the topic of interest, the individual web page crawler and classifier systems can each be tailored to search for listings related to the particular category and language. For example, the typical apartment rental listing may use very different terminology and/or formats than typical home sale listings. As a result, it may be beneficial to use different web page crawler and classifier systems, each crawler and classifier system tailored to find either apartment listings or home 

Clark and Duffy teach portions of the claimed invention as can be seen in the rejection above. The combination of Clark and Duffy discloses the limitation of analyze, using natural language processing, the received data to detect an indication of a change to a legal framework applicable to an enterprise organization. Clark (abstract, ¶ 10, 14, 49, 60, 67-71, 87, 108, Fig 9, 14). Duffy (¶ 72, 94-95, 104, 79, 101, 118, 125, Fig. 18).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a webcrawler to search and index websites on an internet, as taught/suggested by Duffy. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to crawling the web to receive information. One of ordinary skill in the art would have recognized that applying the known technique of Duffy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Duffy to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indexing features into similar systems. Further, applying a webcrawler to search and index websites on an internet would have been recognized by those of ordinary skill in the art as resulting in an improved system that would show the relevant results on search engine when a user performs a search query. Clark discloses analyzing legal documents where the data is received by way of 

Regarding claim 3, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: monitor, based on the change to the legal framework, a potential change to another legal framework applicable to an enterprise organization; and generate another alert notification indicating the potential change (¶ 115-117, Although not shown, related embodiments may also provide a graphical interface that allows users to comment on potential actions or current events, such as regulations that are being considered by regulatory agencies. The system may parse proposed rules for agencies in a similar manner as the active rules, but instead of introducing those rule into the qualitative data set used for generating Requirements, the system may maintain those proposed rules in a separate module that allows users to review the rules and comment on the potential actions. User comments can be aggregated by the system and automatically submitted to the regulatory agency, such as via API into the agency's website). 

Regarding claim 4, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to determine whether the task is impacted by the change (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired 

Regarding claim 5, Clark teaches the limitations of claim 4, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to determine whether the task is impacted by the change (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired relationships between existing laws and existing regulations. The system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using the mapping of paired relationships between existing laws and regulations. The trained model may then serve as a function to be applied to newly issued laws. By applying the trained model to newly issued laws, the system can generate proposed or model regulatory text for those new laws. Although a number of novel uses are contemplated within the scope and spirit of the present disclosure, in certain embodiments, the proposed or model regulatory text can be utilized to, for example, generate best practices guidelines for firms, write model regulations for trade associations, write operating standards for industries, or even create an entire model regulatory framework for previously unregulated industries. These examples are not intended to be limiting inasmuch as there are many applications that will become apparent to one with skill in the art upon examination of the following figures and detailed description. ¶ 89, In one embodiment, the magnifying glass button 910 will display details page having the more intricate details of each task, including additional important regulatory text and task background. The triangle button 911 can be used to flags the task an important “issue” that needs to be resolved. The trash icon 912 deletes the Requirement corresponding to the task and may remove it from recurring in the future. Beneficially, the system can intelligently learn from the user's actions associated with each task, such that if certain tasks related to Requirements in a particular Subject, Module, Category, etc., are consistently flagged or deleted by the user for a particular corporation, then the system may determine that those Requirements are or are not applicable to the company. Tasks which are 

Regarding claim 6, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to recommend the one or more actions associated with the task (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired relationships between existing laws and existing regulations. The system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using the mapping of paired relationships between existing laws and regulations. The trained model may then serve as a function to be applied to newly issued laws. By applying the trained model to newly issued laws, the system can generate proposed or model regulatory text for those new laws. Although a number of novel uses are contemplated within the scope and spirit of the present disclosure, in certain embodiments, the proposed or model regulatory text can be utilized to, for example, generate best practices guidelines for firms, write model regulations for trade associations, write operating standards for industries, or even create an entire model regulatory framework for previously unregulated industries. These examples are not intended to be limiting inasmuch as there are many applications that will become apparent to one with skill in the art upon examination of the following figures and detailed description. ¶ 89, In one embodiment, the magnifying glass button 910 will display details page having the more intricate details of each task, including additional important regulatory text and task background. The 

Regarding claim 7, Clark teaches the limitations of claim 6, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to recommend the one or more actions associated with the task (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired relationships between existing laws and existing regulations. The system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using the mapping of paired relationships between existing laws and regulations. The trained model may then serve as a function to be applied to newly issued laws. By applying the trained model to newly issued laws, the system can generate proposed or model regulatory text for those new laws. Although a number of novel uses are contemplated within the scope and spirit of the present disclosure, in certain embodiments, the proposed or model regulatory text can be utilized to, for example, generate best practices guidelines for firms, write model regulations for trade associations, write operating standards for industries, or 

Regarding claim 10, Clark teaches the limitations of claim 1, Clark further teaches wherein the task comprises a review of an enterprise policy, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine at least one aspect of the enterprise policy that may be impacted by the change (¶ 101-102, Referring now to FIG. 15, a flow diagram is shown of an exemplary method for utilizing the system to receive a user's current compliance manual, extract the user's business operational data, identify regulatory obligations related to the user's business operational data, and import the business operational data and regulatory obligations as part of the user's workflow for display on the graphical user interface. Although FIG. 15 is described primarily with respect to a compliance manual, one of skill in the art would recognize that the present system and the method FIG. 15 may also be used with other forms of customer-specific regulatory information, such as policies and 
and wherein the instructions to recommend the one or more actions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: recommend the at least one aspect of the enterprise policy for review (¶ 101-102, Referring now to FIG. 15, a flow diagram is shown of an exemplary method for utilizing the system to receive a user's current compliance manual, extract the user's business operational data, identify regulatory obligations related to the user's business operational data, and import the business operational data and regulatory obligations as part of the user's workflow for display on the graphical user interface. Although FIG. 15 is described primarily with respect to a compliance manual, one of skill in the art would recognize that the present system and the method FIG. 15 may also be used with other forms of customer-specific regulatory information, such as policies and procedures documents containing regulatory information for example, without departing from the spirit and scope of the present disclosure. The exemplary method shown in FIG. 15 may be provided as instructions to be implemented by the system hardware and circuitry to allow a user to upload a compliance manual to the system and for the system to process and break down the user's compliance manual in order to both identify current regulatory obligations already present in the compliance manual and to identify new regulatory obligations that are relevant to the user's business that were previously classified and stored in the system's taxonomy. ¶ 116, Although not shown, related embodiments may also provide a 

Regarding claim 14, 19, Clark teaches the limitations of claim 1, Clark further teaches wherein the task comprises a review of one or more of: a vendor policy, a process, a database policy, an encryption policy, and a data transmission policy (¶ 14, 15, 51, 86, 87, 103, 104, 114).

Regarding claim 15, Clark teaches at a computing platform comprising at least one processor, and memory (¶ 7, 40, 41, 112, 113, 123, 124); 
configuring a websearch engine to execute an automated script including a web search crawler to search websites on the internet (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one 

Identify one or more websites from which to retrieve data (¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. ¶ 39, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the 

receive data from the identified one or more websites (¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. ¶ 39, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is and how likely it is to be updated. ¶ 41, 116, 94);

analyze, using natural language processing, the received data to detect an indication of a change of legal framework applicable to an enterprise organization (abstract, ¶ 10, In certain 

in response to detecting the indication of the change to the legal framework, detect, via the network, a task that may be impacted by the change (¶ 96, For example, the data and information that is compiled to create the compliance manual is maintained by the system, and the system may utilize one or more crawlers that recognize when that data is updated or altered at any time either manually, or via API interface. When an update is recognized by the system the system will automatically update all downstream processes that utilize that data. Thus, the Requirements or manual text, summary text, instructional text, etc. that forms part of the compliance manual may automatically be updated and altered in response to new changes to regulations. ¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and 

detecting, via the computing platform, a task that may be impacted by the change (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent 

upon detecting the task, identifying, via the computing platform, at least one task parameter associated with the task (¶ 68, At block 406, the system generates or retrieves instructional language text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically. For example, in some embodiments the instructional text contains information describing the business requirements and formal requirements for complying with regulatory obligations so that the company may determine what to do in order to comply with a Requirement. In certain embodiments, the instruction text contains information describing task information related to Rules and Requirements that the system determined to be applicable to the particular user, similar to the information displayed on the task display described further in connection with FIG. 9. Similar to the summary text, the instructional text may include information that can be pulled from the database when the system is dynamically generating an output, such as a compliance manual, task text, or other application. Portions of the instructional text may come from content generated by the system administrator, or through the natural language processing processed described herein. Instructional text may also come from one or more secondary sources associated with the Requirement when it was retrieved, such as speeches, updates to existing rules, official comments on regulations, or other content related to the Requirement or to the corresponding Rule, Subject, or Module. ¶ 87, The task display provides a page for a company to manage many of its daily obligations. The task display also includes a display notification for the RAI 908 of each task that allows the user to monitor how active the regulations related to the task are and links to other services 909. In one embodiment, the magnifying glass button 910 will display details page having the more intricate details of each task, including additional important regulatory text and task background. ¶ 66-68, 105, 15, 117);

comparing, via the computing platform, the at least one task parameter with the change to determine whether the task is impacted by the change (¶ 87, In some embodiments, the dashboard displays the most recent regulatory compliance information tailored to a particular company and that company's operations. The dashboard display allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations. In this way, user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks, and navigate to other displays in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations. Referring now to FIG. 9, an exemplary display for implementing a graphical user interface according to certain embodiments that dynamically displays relevant regulatory task information assembled by the system using the taxonomy is depicted. ¶ 100, At step 1510, the system circuitry imports the identified regulatory obligation data into the user's current workflow. For example, the system circuitry now extracts the identified data that created an affirmative regulatory obligation (which may include elements such as the tasks, rules and requirements as described further in connection with FIGS. 1-7) and updates the user's account workflow to include and reflect the newly identified tasks, rules, and requirements. These newly identified tasks, rules, and requirements may then be displayed on the user's graphical user interface in a similar manner as described in connection with FIGS. 8-14. ¶ 15, For example, in certain embodiments, the system may monitor a user's interactions and activities (e.g., email text, chats, keystrokes, voice-conversations that are converted to text, or any other type of data that can be ingested into the system using the Internet of Things) and compare the interactions and activities with a regulatory data set to determine which regulations are implicated by that user's business activities. This allows the system to generate real-time regulatory compliance alerts based on a user's interactions with 

upon a determination that the task is impacted by the change, identifying, via the computing platform and for the task, a script associated with the at least one task parameter; and recommending, via the network, one or more actions associated with the script (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one or more sections of the compliance manual using the update button 1102. The display also displays a series of links as a table of contents tree 1103 that the user may click to bring the user to that section on the page of the compliance manual. The display also allows the user to download the compliance manual as PDF using button 1104, and although not shown, may also allow the user output the compliance manual to a desired format (whether by printing to paper or another digital format, such as an Extensible Markup Language (XML) format) to be distributed to the companies and its employees in order to inform them of any relevant changes that may affect company operations or compliance requirements. Beneficially, in some embodiments, the system may atomically or 

Clark does not specifically teach a webcrawler to search and index websites on an internet. However, Duffy teaches 

configuring a web search engine to execute an automated script including a web search crawler to search and index websites on an internet (¶ 11-13, With regard to step 1160, typical web crawlers index a web page by recording every word that is found in the web page. The words are stored in a datastore along with every URL that corresponds to a web page in which the word was found. Some web crawlers may not index words such as "a," "an," and "the." Furthermore, some web crawlers will, in addition to the URL, record other context information in the index (such as where on the web page the word was found). In addition to indexing words found on the web page, a web crawler may also index any "meta tags" that the web page may have. Meta tags are keywords that may not show up on the face of the web page itself, but are listed by the web page developer in the HTML code as keywords supposedly associated with the web page content. ¶ 15, In an attempt to improve the quality of search results, "focused" web crawlers have developed that are designed to crawl the Web looking for web pages that relate only to a particular topic. Typical focused web crawlers work the same way as a general web crawler in that they execute a loop consisting of the steps of: selecting a web page from a 

based on the indexing, identify one or more websites from which to retrieve data (¶ 73, Web pages that are determined to include listings are output from the web page crawler and classifier systems to a processing system where the listing information can be used. In the crawler 300 illustrated by FIG. 5, the web pages having listings are provided to one or more data extraction systems 340 and 341. In this embodiment, the data extractions systems are configured to extract the listings from the web pages and provide the extracted listing information to a post-processing system 350 where the listing information is compiled and indexed. FIG. 5 illustrates separate data extraction systems 340 and 341, one tailored for each language. Other embodiments may use only one data extraction system to extract data from all of the web pages that have listings. Other embodiments may comprise separate data extraction systems for different subcategories of the topic of interest. For example, if typical apartment rental listings are generally formatted on the Web differently than typical home sale listings, it may be desirable to have separate data extraction systems tailored to extract data from each category of listing. ¶ 105, For example, to use the example described earlier of a multi-tiered crawler configured to locate information related to real estate listings, the various tiers coming before the document crawler and classifying system may have narrowed the Internet down to a plurality of websites or website branches that have 

receiving data from the identified one or more websites (¶ 73, Web pages that are determined to include listings are output from the web page crawler and classifier systems to a processing system where the listing information can be used. In the crawler 300 illustrated by FIG. 5, the web pages having listings are provided to one or more data extraction systems 340 and 341. In this embodiment, the data extractions systems are configured to extract the listings from the web pages and provide the extracted listing information to a post-processing system 350 where the listing information is compiled and indexed. FIG. 5 illustrates separate data extraction systems 340 and 341, one tailored for each language. Other embodiments may use only one data extraction system to extract data from all of the web pages that have listings. Other embodiments may comprise separate data extraction systems for different subcategories of the topic of interest. For example, if typical apartment rental listings are generally formatted on the Web differently than typical home sale listings, it may be desirable to have separate data extraction systems tailored to extract data from each category of listing. ¶ 105, For example, to use the example described earlier of a multi-tiered crawler configured to locate information related to real estate listings, the various tiers coming before the document crawler and classifying system may have 

analyzing, the received data to detect an indication of applicable to an enterprise organization (¶ 72, After determining what category or categories the websites best fit into, the website URLs are then provided to web page crawler and classifier systems 330-334 that correspond to the each of the categories of websites. For example, the URLs for the English websites that are related to apartment rentals are provided as input for an English apartment web page crawler and classifier 332. The web page crawler and classifier systems are configured to exhaustively crawl the websites to determine which web pages of the websites have real estate listings. Since there is a web page crawler and classifier system for each category of the topic of interest, the individual web page crawler and classifier systems can each be tailored to search for listings related to the particular category and language. For example, the typical apartment rental listing may use very different terminology and/or formats than typical home sale listings. As a result, it may be beneficial to use different web page crawler and classifier systems, each crawler and classifier system tailored to find either apartment listings or home sale listings. Furthermore, since this tier is usually the only tier in which each available web page of a 

Clark and Duffy teach portions of the claimed invention as can be seen in the rejection above. The combination of Clark and Duffy discloses the limitation of analyzing, using natural language processing, the received data to detect an indication of a change to a legal framework applicable to an enterprise organization. Clark (abstract, ¶ 10, 14, 49, 60, 67-71, 87, 108, Fig 9, 14). Duffy (¶ 72, 94-95, 104, 79, 101, 118, 125, Fig. 18).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a webcrawler to search and index websites on an internet, as taught/suggested by Duffy. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to crawling the web to receive information. One of ordinary skill in the art would have recognized that applying the known technique of Duffy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Duffy to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indexing features into similar systems. Further, applying a webcrawler to search and index websites on an internet would have been recognized by those of ordinary skill in the art as resulting in an improved system that would show the relevant results on search engine when a user performs a search query. Clark discloses analyzing legal documents where the data is received by way of crawling the web. Adding an index would allow the invention of Clark the ability to show the relevant results on search engine when a user performs a search query.

Regarding claim 16, Clark teaches the limitations of claim 15, Clark further teaches apply a machine learning model to recommend the one or more actions associated with the script (¶ 10, 16, 41, 60, 96, 100, 103). 

Regarding claim 20, Clark teaches One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to (¶ 112, 113, 123, 124): 

configure a websearch engine to execute an automated script including a websearch crawler to search websites on the internet (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one or more sections of the compliance manual using the update button 1102. The display also displays a series of links as a table of contents tree 1103 that the user may click to bring the user to that section on the page of the compliance manual. The display also allows the user to download the compliance manual as PDF using button 1104, and although not shown, may also allow the user output the compliance manual to a desired format (whether by printing to paper or another digital format, such as an Extensible 

Identify one or more websites from which to retrieve data (¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. ¶ 39, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular 

receive data from the identified one or more websites (¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. ¶ 39, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is and how likely it is to be updated. ¶ 41, 116, 94);

analyze, using natural language processing, the received data to detect an indication of a change of legal framework applicable to an enterprise organization (abstract, ¶ 10, In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, 

detecting, via the network, a task that may be impacted by the potential change (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data 

upon detecting the task, identifying, via the network, at least one task parameter associated with the task (¶ 68, At block 406, the system generates or retrieves instructional language text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically. For example, in some embodiments the instructional text contains information describing the business requirements and formal requirements for complying with regulatory obligations so that the company may determine what to do in order to comply with a Requirement. In certain embodiments, the instruction text contains information describing task information related to Rules and Requirements that the system determined to be applicable to the particular user, similar to the information displayed on the task display described further in connection with FIG. 9. Similar to the summary text, the instructional text may include information that can be pulled from the database when the system is dynamically generating an output, such as a compliance manual, task text, or other application. Portions of the instructional text may come from content generated by the system administrator, or through the natural language processing processed described herein. Instructional text may also come from one or more secondary sources associated with the Requirement when it was 

comparing the at least one task parameter with the potential change to determine whether the task is impacted by the potential change (¶ 87, In some embodiments, the dashboard displays the most recent regulatory compliance information tailored to a particular company and that company's operations. The dashboard display allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations. In this way, user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks, and navigate to other displays in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations. Referring now to FIG. 9, an exemplary display for implementing a graphical user interface according to certain embodiments that dynamically displays relevant regulatory task information assembled by the system using the taxonomy is depicted. ¶ 100, At step 1510, the system circuitry imports the identified regulatory obligation data into the user's current workflow. For example, the system circuitry now extracts the identified data that created an affirmative regulatory obligation (which may include elements such as the tasks, rules and requirements as described further in connection with FIGS. 1-7) and updates the user's account workflow to include and reflect the newly identified tasks, rules, and requirements. These newly 

and upon a determination that the task is impacted by the potential change, recommending, via the network, one or more actions associated with the task (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one or more sections of the compliance manual using the update button 1102. The display also displays a series of links as a table of contents tree 1103 that the user may click to 

Clark does not specifically teach a webcrawler to search and index websites on an internet. However, Duffy teaches 

configure a web search engine to execute an automated script including a web search crawler to search and index websites on an internet (¶ 11-13, With regard to step 1160, typical web crawlers index a web page by recording every word that is found in the web page. The words are stored in a datastore along with every URL that corresponds to a web page in which the word was found. Some web crawlers may not index words such as "a," "an," and "the." Furthermore, some web crawlers will, in addition to the URL, record other context information in the index (such as where on the web page the word was found). In addition to indexing words found on the web page, a web crawler may also index 

based on the indexing, identify one or more websites from which to retrieve data (¶ 73, Web pages that are determined to include listings are output from the web page crawler and classifier systems to a processing system where the listing information can be used. In the crawler 300 illustrated by FIG. 5, the web pages having listings are provided to one or more data extraction systems 340 and 341. In this embodiment, the data extractions systems are configured to extract the listings from the web pages and provide the extracted listing information to a post-processing system 350 where the listing information is compiled and indexed. FIG. 5 illustrates separate data extraction systems 340 and 341, one tailored for each language. Other embodiments may use only one data extraction system to extract data from all of the web pages that have listings. Other embodiments may comprise separate data extraction systems 

receive data from the identified one or more websites (¶ 73, Web pages that are determined to include listings are output from the web page crawler and classifier systems to a processing system where the listing information can be used. In the crawler 300 illustrated by FIG. 5, the web pages having listings are provided to one or more data extraction systems 340 and 341. In this embodiment, the data extractions systems are configured to extract the listings from the web pages and provide the extracted listing information to a post-processing system 350 where the listing information is compiled and indexed. FIG. 5 illustrates separate data extraction systems 340 and 341, one tailored for each language. Other embodiments may use only one data extraction system to extract data from all of the web pages that 

analyze, the received data to detect an indication of applicable to an enterprise organization (¶ 72, After determining what category or categories the websites best fit into, the website URLs are then provided to web page crawler and classifier systems 330-334 that correspond to the each of the categories of websites. For example, the URLs for the English websites that are related to apartment rentals are provided as input for an English apartment web page crawler and classifier 332. The web page crawler and classifier systems are configured to exhaustively crawl the websites to determine which web pages of the websites have real estate listings. Since there is a web page crawler and 

Clark and Duffy teach portions of the claimed invention as can be seen in the rejection above. The combination of Clark and Duffy discloses the limitation of analyze, using natural language processing, the received data to detect an indication of a change to a legal framework applicable to an enterprise organization. Clark (abstract, ¶ 10, 14, 49, 60, 67-71, 87, 108, Fig 9, 14). Duffy (¶ 72, 94-95, 104, 79, 101, 118, 125, Fig. 18).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a webcrawler to search and index websites on an internet, as taught/suggested by Duffy. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to crawling the web to receive information. One of ordinary skill in the art would have recognized that applying the known technique of Duffy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Duffy to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to .


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Duffy et al. (US 20080228675 A1) in further view of Wodetzki et al. (US 20180268506 A1). 

Regarding claim 8, Clark discloses the limitations of wherein the task comprises a review of a contract. Clark does not specifically disclose a term of the contract that may be impacted by the change. 

However, Wodetzki teaches wherein the task comprises a review of a contract, and wherein the instructions to identify the at least one task parameter comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (¶ 121, 160-164): conduct an image analysis of the contract (¶ 121, 133); determine, based on the image analysis, at least one term of the contract that may be impacted by the change (¶ 121, 133, 6, 64, 112, 113), and wherein the instructions to recommend the one or more actions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: recommend the at least one term of the contract for review (¶ 112, 113, 66).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a term of the contract that may be impacted by the change, as 

Regarding claim 9, the combination of Clark and Wodetzki disclose the limitations of claim 8, Clark discloses the limitations of wherein the task comprises a review of a contract. Clark does not specifically disclose a term of the contract that may be impacted by the change. 

However, Wodetzki teaches wherein the instructions to recommend the at least one term of the contract for review comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: modify the at least one term of the contract to comply with the change to the legal framework (¶ 121, 133, 6, 64, 112, 113). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a term of the contract that may be impacted by the change, as taught/suggested by Wodetzki. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to regulatory compliance of business .	

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Duffy et al. (US 20080228675 A1) in further view of Costas (US 20180053128 A1). 

Regarding claim 12, Clark teaches the limitations of claim 11, Clark further teaches wherein the instructions to configure the web search engine further include computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from a website content associated with the legal framework (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with 
 the media content to a textual format, and wherein the instructions to detect the change comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: analyze the textual format to detect the change (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from 

Clark does not specifically teach that the media content associated with the legal framework, is retrieved from a website associated with a news medium. 

However, Costas teaches retrieve, from a website associated with a news medium, media content associated with the legal framework (¶ 13, 57). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform retrieve, from a website associated with a news medium, media content associated with the legal framework, as taught/suggested by Costas. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to regulatory compliance of business content. One of ordinary skill in the art would have recognized that applying the known technique of Costas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Costas to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such source of information features into similar systems. Further, applying retrieve, from a website associated with a news medium, media content associated with the legal framework would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to keep up to date with regulatory issues. 

Claims 13, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Duffy et al. (US 20080228675 A1) in further view of Hertz et al. (US 20190354544 A1). 

Regarding claim 13, 18, Clark further teaches wherein the instructions to configure the web search engine further include additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from a website associated with a regulatory entity, a text of the legal framework, (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations 
and wherein the instructions to detect the change comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: analyze, the text, to detect the change (¶ 15-16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. ¶ 11, In several aspects, systems and methods in accordance with the present description create significant efficiencies and cost savings in legal, regulatory, and compliance workflows. These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm without the need to utilize significant resources to achieve regulatory information. In other aspects, the system intelligently monitors and updates regulatory compliance information in an automated fashion, and allows for the system to maintain an up-to-date taxonomy and classifications system such that the companies and 

Clark does not specifically teach Optical character recognition. 
However, Hertz teaches analyze, via optical character recognition, the text (¶ 153, 161). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform analyze, via optical character recognition, the text, as taught/suggested by Hertz. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to scraped sourced information including legal documentation. One of ordinary skill in the art would have recognized that applying the known technique of Hertz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hertz to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such OCR features into similar systems. Further, applying analyze, via optical character recognition, the text, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to receive a quick fairly accurate source of data. 

Other pertinent prior art includes Snyder (US 10872206 B2) which discloses automatically parsing regulatory change documentation to identify coverage area indicator terms and phrases and to accurately report regulatory change documentation that affects certain lines of business. Nair et al. (US 20200219111 A1) which discloses managing regulatory compliance for an entity using a computing processor. Boyce et al. (US 20190266196 A1) which discloses automatically generate or otherwise determine a document (e.g., a contract) or document information that satisfies constraints of at least one party in a negotiation. Kim et al. (US 20200090059 A1) discloses receiving input data associated with a legal regulation, and processing the input data to generate a record that includes one or more of the input data in a knowledge representation format, the input data in a semantic representation format, data identifying a feature associated with the input data, data identifying an industry classification associated with the input data, or data identifying an entity of interest associated with the input data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683